510 So.2d 984 (1987)
Alphonse DELLA-DONNA, Appellant,
v.
GORE NEWSPAPERS COMPANY, a Delaware Corporation, and Hamilton C. Forman, Appellees.
Nos. 85-2779, 85-2780.
District Court of Appeal of Florida, Fourth District.
July 8, 1987.
Rehearing Denied August 11, 1987.
Jonathan W. Lubell of Lubell & Lubell, New York, and Robert M. Sturrup of Sturrup & Della-Donna, P.A., Fort Lauderdale, for appellant.
Marcia E. Levine of Fazio, Dawson, DiSalvo & Cannon, Fort Lauderdale, and Karen Coolman Amlong of Amlong & Amlong, P.A., Fort Lauderdale, for appellee Forman.
PER CURIAM.
AFFIRMED.
DELL and GUNTHER, JJ., concur.
ANSTEAD, J., specially concurs with opinion.
ANSTEAD, Judge, specially concurring.
I write separately only to indicate that my concurrence in an affirmance of the summary judgment is predicated on the lack of clear and convincing evidence of actual malice in this defamation case. It is no secret that ordinarily decisions by summary judgment are looked upon with disfavor by reviewing courts. However, in Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 106 S.Ct. 2505, 91 L.Ed.2d 202 (1986), the United States Supreme Court suggested that because of the free speech values in question, summary judgments should be liberally granted in libel cases requiring a showing of actual malice where there is a *985 lack of clear and convincing evidence of malice in the record.